NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       NOV 13 2018
                                                                     MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 17-10154

                Plaintiff-Appellee,             D.C. No.
                                                3:15-cr-08178-SRB-1
 v.

VAUGHN PAUL JAMES,                              MEMORANDUM*
                                                and
                Defendant-Appellant.            ORDER

                   Appeal from the United States District Court
                            for the District of Arizona
                    Susan R. Bolton, District Judge, Presiding

                          Submitted October 16, 2018***
                            San Francisco, California

Before: THOMAS, Chief Judge, GRABER, Circuit Judge, and LASNIK,***
District Judge.

      Defendant-Appellant Vaughn Paul James pleaded guilty to aiding and

abetting second degree murder, and he waived his right to appeal. He was


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable Robert S. Lasnik, United States District Judge for the
Western District of Washington, sitting by designation.
sentenced to 25 years of imprisonment. James’s counsel filed a motion to withdraw

as counsel of record and a brief pursuant to Anders v. California, 386 U.S. 738

(1967). James has not filed a pro se supplemental brief, and the government did not

file an answering brief. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we

affirm.

      Our review of the Anders brief, and our independent review of the record

pursuant to Penson v. Ohio, 488 U.S. 75 (1988), do not reveal any arguable issues

for appeal. Accordingly, counsel’s motion to withdraw as counsel of record is

GRANTED, and the district court’s judgment is AFFIRMED.




                                         2                                  17-10109